EXHIBIT 10.2

 

ISSUING AND PAYING AGENCY AGREEMENT

This Agreement, dated as of October 27, 2006, is by and between XTO Energy Inc.
(the “Issuer”) and JPMorgan Chase Bank, National Association (“JPMorgan”).

 

1.

APPOINTMENT AND ACCEPTANCE

The Issuer hereby appoints JPMorgan as its issuing and paying agent in
connection with the issuance and payment of certain short-term promissory notes
of the Issuer (the “Notes”), as further described herein, and JPMorgan agrees to
act as such agent upon the terms and conditions contained in this Agreement.

 

2.

COMMERCIAL PAPER PROGRAMS

The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule”), with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.

 

3.

NOTES

All Notes issued by the Issuer under this Agreement shall be short-term
promissory notes, exempt from the registration requirements of the Securities
Act of 1933, as amended, as indicated on the Program Schedules, and from
applicable state securities laws. The Notes may be placed by dealers (the
“Dealers”) pursuant to Section 4 hereof. Notes shall be issued in either
certificated or book-entry form.

 

4.

AUTHORIZED REPRESENTATIVES

The Issuer shall deliver to JPMorgan a duly adopted corporate resolution from
the Issuer’s Board of Directors (or other governing body) authorizing the
issuance of Notes under each program established pursuant to this Agreement and
a certificate of incumbency, with specimen signatures attached, of those
officers, employees and agents of the Issuer authorized to take certain actions
with respect to the Notes as provided in this Agreement (each such person is
hereinafter referred to as an “Authorized Representative”). Until JPMorgan
receives any subsequent incumbency certificates of the Issuer, JPMorgan shall be
entitled to rely on the last incumbency certificate delivered to it for the
purpose of determining the Authorized Representatives. The Issuer represents and
warrants that each Authorized Representative may appoint other officers,
employees and agents of the Issuer (the “Delegates”), including without
limitation any Dealers, to issue instructions to JPMorgan under this Agreement,
and take other actions on the Issuer’s behalf hereunder, provided that notice of
the appointment of each Delegate is delivered to JPMorgan in writing. Each such
appointment shall remain in effect unless and until revoked by the Issuer in a
written notice to JPMorgan.

 

5.

CERTIFICATED NOTES

If and when the Issuer intends to issue certificated notes (“Certificated
Notes”), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in bearer form, serially numbered,
and shall be executed by the manual or facsimile signature of an Authorized
Representative. JPMorgan will acknowledge receipt of any supply of Certificated
Notes received from the Issuer, noting any exceptions to the shipping manifest
or transmittal letter (if any), and will hold the Certificated Notes in
safekeeping for the Issuer in accordance with



--------------------------------------------------------------------------------

JPMorgan’s customary practices. JPMorgan shall not have any liability to the
Issuer to determine by whom or by what means a facsimile signature may have been
affixed on Certificated Notes, or to determine whether any facsimile or manual
signature is genuine, if such facsimile or manual signature resembles the
specimen signature attached to the Issuer’s certificate of incumbency with
respect to such Authorized Representative. Any Certificated Note bearing the
manual or facsimile signature of a person who is an Authorized Representative on
the date such signature was affixed shall bind the Issuer after completion
thereof by JPMorgan, notwithstanding that such person shall have ceased to hold
his or her office on the date such Note is countersigned or delivered by
JPMorgan.

 

6.

BOOK-ENTRY NOTES

The Issuer’s book-entry notes (“Book-Entry Notes”) shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note”) in the form of Exhibit A executed by the Issuer
pursuant to the book-entry commercial paper program of The Depository Trust
Company (“DTC”). JPMorgan shall maintain the Master Note in safekeeping, in
accordance with its customary practices, on behalf of Cede & Co., the registered
owner thereof and nominee of DTC. As long as Cede & Co. is the registered owner
of the Master Note, the beneficial ownership interest therein shall be shown on,
and the transfer of ownership thereof shall be effected through, entries on the
books maintained by DTC and the books of its direct and indirect participants.
The Master Note and the Book-Entry Notes shall be subject to DTC’s rules and
procedures, as amended from time to time. JPMorgan shall not be liable or
responsible for sending transaction statements of any kind to DTC’s participants
or the beneficial owners of the Book-Entry Notes, or for maintaining,
supervising or reviewing the records of DTC or its participants with respect to
such Notes. In connection with DTC’s program, the Issuer understands that as one
of the conditions of its participation therein, it shall be necessary for the
Issuer and JPMorgan to enter into a Letter of Representations, in the form of
Exhibit B hereto, and for DTC to receive and accept such Letter of
Representations. In accordance with DTC’s program, JPMorgan shall obtain from
the CUSIP Service Bureau a written list of CUSIP numbers for Issuer’s Book-Entry
Notes, and JPMorgan shall deliver such list to DTC. The CUSIP Service Bureau
shall bill the Issuer directly for the fee or fees payable for the list of CUSIP
numbers for the Issuer’s Book-Entry Notes.

 

7.

ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS

The Issuer understands that all instructions under this Agreement are to be
directed to JPMorgan’s Commercial Paper Operations Department. JPMorgan shall
provide the Issuer, or, if applicable, the Issuer’s Dealers, with access to
JPMorgan’s Money Market Issuance System or other electronic means (collectively,
the “System”) in order that JPMorgan may receive electronic instructions for the
issuance of Notes. Electronic instructions must be transmitted in accordance
with the procedures furnished by JPMorgan to the Issuer or its Dealers in
connection with the System. These transmissions shall be the equivalent to the
giving of a duly authorized written and signed instruction which JPMorgan may
act upon without liability. In the event that the System is inoperable at any
time, an Authorized Representative or a Delegate may deliver written, telephone
or facsimile instructions to JPMorgan, which instructions shall be verified in
accordance with any security procedures agreed upon by the parties. JPMorgan
shall incur no liability to the Issuer in acting upon instructions believed by
JPMorgan in good faith to have been given by an Authorized Representative or a
Delegate. In the event that a discrepancy exists between a telephonic
instruction and a written confirmation, the telephonic instruction will be
deemed the controlling and proper instruction. JPMorgan may electronically
record any conversations made pursuant to this Agreement, and the Issuer hereby
consents to such recordings. All issuance instructions regarding the Notes must
be received by 1:00 P.M. New York time in order for the Notes to be issued or
delivered on the same day.

(a)         Issuance and Purchase of Book-Entry Notes.             Upon receipt
of issuance instructions from the Issuer or its Dealers with respect to
Book-Entry

 

2



--------------------------------------------------------------------------------

Notes, JPMorgan shall transmit such instructions to DTC and direct DTC to cause
appropriate entries of the Book-Entry Notes to be made in accordance with DTC’s
applicable rules, regulations and procedures for book-entry commercial paper
programs. JPMorgan shall assign CUSIP numbers to the Issuer’s Book-Entry Notes
to identify the Issuer’s aggregate principal amount of outstanding Book-Entry
Notes in DTC’s system, together with the aggregate unpaid interest (if any) on
such Notes. Promptly following DTC’s established settlement time on each
issuance date, JPMorgan shall access DTC’s system to verify whether settlement
has occurred with respect to the Issuer’s Book-Entry Notes. Prior to the close
of business on such business day, JPMorgan shall deposit immediately available
funds in the amount of the proceeds due the Issuer (if any) to the Issuer’s
account at JPMorgan and designated in the applicable Program Schedule (the
“Account”), provided that JPMorgan has received DTC’s confirmation that the
Book-Entry Notes have settled in accordance with DTC’s applicable rules,
regulations and procedures. JPMorgan shall have no liability to the Issuer
whatsoever if any DTC participant purchasing a Book-Entry Note fails to settle
or delays in settling its balance with DTC or if DTC fails to perform in any
respect.

(b)         Issuance and Purchase of Certificated Notes. Upon receipt of
issuance instructions with respect to Certificated Notes, JPMorgan shall:
(a) complete each Certificated Note as to principal amount, date of issue,
maturity date, place of payment, and rate or amount of interest (if such Note is
interest bearing) in accordance with such instructions; (b) countersign each
Certificated Note; and (c) deliver each Certificated Note in accordance with the
Issuer’s instructions, except as otherwise set forth below. Whenever JPMorgan is
instructed to deliver any Certificated Note by mail, JPMorgan shall strike from
the Certificated Note the word “Bearer,” insert as payee the name of the person
so designated by the Issuer and effect delivery by mail to such payee or to such
other person as is specified in such instructions to receive the Certificated
Note. The Issuer understands that, in accordance with the custom prevailing in
the commercial paper market, delivery of Certificated Notes shall be made before
the actual receipt of payment for such Notes in immediately available funds,
even if the Issuer instructs JPMorgan to deliver a Certificated Note against
payment. Therefore, once JPMorgan has delivered a Certificated Note to the
designated recipient, the Issuer shall bear the risk that such recipient may
fail to remit payment of such Note or return such Note to JPMorgan. Delivery of
Certificated Notes shall be subject to the rules of the New York Clearing House
in effect at the time of such delivery. Funds received in payment of
Certificated Notes shall be credited to the Account.

 

8.

USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT

JPMorgan shall not be obligated to credit the Issuer’s Account unless and until
payment of the purchase price of each Note is received by JPMorgan. From time to
time, JPMorgan, in its sole discretion, may permit the Issuer to have use of
funds payable with respect to a Note prior to JPMorgan’s receipt of the sales
proceeds of such Note. If JPMorgan makes a deposit, payment or transfer of funds
on behalf of the Issuer before JPMorgan receives payment for any Note, such
deposit, payment or transfer of funds shall represent an advance by JPMorgan to
the Issuer to be repaid promptly, and in any event on the same day as it is
made, from the proceeds of the sale of such Note, or by the Issuer if such
proceeds are not received by JPMorgan.

 

3



--------------------------------------------------------------------------------

9.

PAYMENT OF MATURED NOTES

Notice that the Issuer will not redeem any Note on the relative Initial
Redemption Date (as defined in the applicable Extendible Commercial Note
Announcement) must be received in writing by JPMorgan by 11:00 A.M. on such
Initial Redemption Date. On any other day when a Note matures or is prepaid, the
Issuer shall transmit, or cause to be transmitted, to the Account, prior to 2:00
P.M. New York time on the same day, an amount of immediately available funds
sufficient to pay the aggregate principal amount of such Note and any applicable
interest due. JPMorgan shall pay the interest (if any) and principal on a
Book-Entry Note to DTC in immediately available funds, which payment shall be by
net settlement of JPMorgan’s account at DTC. JPMorgan shall pay Certificated
Notes upon presentment. JPMorgan shall have no obligation under the Agreement to
make any payment for which there is not sufficient, available and collected
funds in the Account, and JPMorgan may, without liability to the Issuer, refuse
to pay any Note that would result in an overdraft to the Account.

 

10.

OVERDRAFTS

(a)        Intraday overdrafts with respect to each Account shall be subject to
JPMorgan’s policies as in effect from time to time.

(b)        An overdraft will exist in an Account if JPMorgan, in its sole
discretion, (i) permits an advance to be made pursuant to Section 8 and,
notwithstanding the provisions of Section 8, such advance is not repaid in full
on the same day as it is made, or (ii) pays a Note pursuant to Section 9 in
excess of the available collected balance in such Account. Overdrafts shall be
subject to JPMorgan’s established banking practices, including, without
limitation, the imposition of interest, funds usage charges and administrative
fees. The Issuer shall repay any such overdraft, fees and charges no later than
the next business day, together with interest on the overdraft at the rate
established by JPMorgan for the Account, computed from and including the date of
the overdraft to the date of repayment.

 

11.

NO PRIOR COURSE OF DEALING

No prior action or course of dealing on the part of JPMorgan with respect to
advances of the purchase price or payments of matured Notes shall give rise to
any claim or cause of action by the Issuer against JPMorgan in the event that
JPMorgan refuses to pay or settle any Notes for which the Issuer has not timely
provided funds as required by this Agreement.

 

12.

RETURN OF CERTIFICATED NOTES

JPMorgan will in due course cancel any Certificated Note presented for payment
and return such Note to the Issuer. JPMorgan shall also cancel and return to the
Issuer any spoiled or voided Certificated Notes. Promptly upon written request
of the Issuer or at the termination of this Agreement, JPMorgan shall destroy
all blank, unissued Certificated Notes in its possession and furnish a
certificate to the Issuer certifying such actions.

 

13.

INFORMATION FURNISHED BY JPMORGAN

Upon the reasonable request of the Issuer, JPMorgan shall promptly provide the
Issuer with information with respect to any Note issued and paid hereunder,
provided, that the Issuer delivers such request in writing and, to the extent
applicable, includes the serial number or note number, principal amount, payee,
date of issue, maturity date, amount of interest (if any) and place of payment
of such Note.

 

4



--------------------------------------------------------------------------------

14.

REPRESENTATIONS AND WARRANTIES

The Issuer represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement; and (ii) it will comply with all of its
obligations and duties under this Agreement. The Issuer further represents and
agrees that each Note issued and distributed upon its instruction pursuant to
this Agreement shall constitute the Issuer’s representation and warranty to
JPMorgan that such Note is a legal, valid and binding obligation of the Issuer,
and that such Note is being issued in a transaction which is exempt from
registration under the Securities Act of 1933, as amended, and any applicable
state securities law.

 

15.

DISCLAIMERS

Neither JPMorgan nor its directors, officers, employees or agents shall be
liable for any act or omission under this Agreement except in the case of gross
negligence or willful misconduct. IN NO EVENT SHALL JPMORGAN BE LIABLE FOR
SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF JPMORGAN HAS BEEN ADVISED
OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.
In no event shall JPMorgan be considered negligent in consequence of complying
with DTC’s rules, regulations and procedures. The duties and obligations of
JPMorgan, its directors, officers, employees or agents shall be determined by
the express provisions of this Agreement and they shall not be liable except for
the performance of such duties and obligations as are specifically set forth
herein and no implied covenants shall be read into this Agreement against them.
Neither JPMorgan nor its directors, officers, employees or agents shall be
required to ascertain whether any issuance or sale of any Notes (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Issuer is a party (whether or
not JPMorgan is also a party to such agreement).

 

16.

INDEMNIFICATION

The Issuer agrees to indemnify, defend and hold harmless JPMorgan, its
directors, officers, employees and agents (collectively, “indemnitees”) from and
against any and all liabilities, claims, losses, damages, penalties, costs and
expenses (including attorneys’ fees and disbursements) suffered or incurred by
or asserted or assessed against any indemnitee arising in respect of this
Agreement, except in respect of any indemnitee for any such liability, claim,
loss, damage, penalty, cost or expense resulting from the gross negligence or
willful misconduct of such indemnitee. This indemnity will survive the
termination of this Agreement.

 

17.

OPINION OF COUNSEL

The Issuer shall deliver to JPMorgan all documents it may reasonably request
relating to the existence of the Issuer and authority of the Issuer for this
Agreement, including, without limitation, an opinion of counsel, substantially
in the form of Exhibit C hereto.

 

18.

NOTICES

All notices, confirmations and other communications hereunder shall (except to
the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:

 

If to the Issuer:

  

XTO Energy Inc.                                  
                               

  

810 Houston Street                                         
                     

  

Fort Worth, TX 76102                                                          

  

Attention:

 

Vice President-Treasurer                             

  

Telephone:

 

(817) 885-2268                                             

 

5



--------------------------------------------------------------------------------

  

Facsimile:

 

(817) 885-1811                                    

If to JPMorgan concerning the daily issuance and redemption of Notes:

 

  

Attention: Commercial Paper Operations

  

420 West Van Buren, 16th Floor

  

Mail Code IL1-0114

  

Chicago, IL 60606

  

Telephone:

 

(312) 954-0264

  

Facsimile:

 

(312) 954-0438

All other:

  

Attention: Commercial Paper Client Services

  

420 West Van Buren, 16th Floor

  

Mail Code IL1-0114

  

Chicago, IL 60606

  

Telephone:

 

(312) 954-0264

  

Facsimile:

 

(312) 954-0438

 

19.

COMPENSATION

The Issuer shall pay compensation for services pursuant to this Agreement in
accordance with the pricing schedules furnished by JPMorgan to the Issuer from
time to time and upon such payment terms as the parties shall determine. The
Issuer shall also reimburse JPMorgan for any fees and charges imposed by DTC
with respect to services provided in connection with the Book-Entry Notes.

 

20.

BENEFIT OF AGREEMENT

This Agreement is solely for the benefit of the parties hereto and no other
person shall acquire or have any right under or by virtue hereof.

 

21.

TERMINATION

This Agreement may be terminated at any time by either party by written notice
to the other, but such termination shall not affect the respective liabilities
of the parties hereunder arising prior to such termination.

 

22.

FORCE MAJEURE

In no event shall either party be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond
JPMorgan’s control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Agreement, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond JPMorgan’s control whether or not of the same class or kind as
specifically named above.

 

23.

ENTIRE AGREEMENT

This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement between JPMorgan and the Issuer with respect to the subject
matter hereof and supersedes in all respects all prior proposals, negotiations,
communications, discussions and agreements between the parties concerning the
subject matter of this Agreement.

 

6



--------------------------------------------------------------------------------

24.

WAIVERS AND AMENDMENTS

No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise, or the
exercise of any other power or right. Any such waiver shall be effective only in
the specific instance and for the purpose for which it is given. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the Issuer and JPMorgan.

 

25.

BUSINESS DAY

Whenever any payment to be made hereunder shall be due on a day which is not a
business day for JPMorgan, then such payment shall be made on JPMorgan’s next
succeeding business day.

 

26.

COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts together shall constitute but one instrument.

 

27.

HEADINGS

The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms of this Agreement.

 

28.

GOVERNING LAW

This Agreement and the Notes shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflict
of laws provisions thereof.

 

29.

WAIVER OF TRIAL BY JURY

EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

30.

ACCOUNT CONDITIONS

Each Account shall be subject to JPMorgan’s account conditions, as in effect
from time to time.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by duly authorized officers as of the day and year first-above
written.

 

JPMORGAN CHASE BANK,

 

XTO ENERGY INC.

NATIONAL ASSOCIATION

   

By:

 

/s/ Maria Romero                         

 

By:

 

/s/ Brent W. Clum                               

Name:

 

Maria Romero                              

 

Name:

 

Brent W. Clum                                    

Title:

 

Assistant Vice President              

 

Title:

 

Vice President and Treasurer              

Date:

 

October 27, 2006                         

 

Date:

 

October 27, 2006                                 

 

7



--------------------------------------------------------------------------------

ADDITIONAL CLAUSES FOR NON-U.S. ISSUERS

 

32.

AGENT FOR SERVICE OR PROCESS

The Issuer, for the benefit of JPMorgan and the holders from time to time of the
Notes, hereby irrevocably appoints                                         
                        , with offices on the date hereof located at
                                                                             ,
New York, New York                      as its agent (the “Authorized Agent”)
upon which process may be served in any Proceeding and hereby agrees that
service of process upon the Authorized Agent, by mail or delivery, shall be
deemed in every respect effective service of process upon it in any such
Proceeding. The Issuer agrees to take any and all action, including, but not
limited to, the execution and filing of all such documents and instruments, as
may be necessary to effect and continue the appointment by it of the Authorized
Agent in full force and effect so long as any of the Notes shall be outstanding.
Nothing herein contained shall, however, in any manner limit the rights of
JPMorgan or the holders of the Notes to serve process in any other manner
permitted by applicable law.

 

33.

WAIVER OF IMMUNITY

The Issuer irrevocably waives, to the fullest extent permitted by applicable
law, with respect to itself and its revenues and assets (irrespective of their
use or intended use), all immunity on the grounds of sovereign immunity or other
similar grounds from (i) suit, (ii) jurisdiction of any court, (iii) relief by
way of injunction or order for specific performance or for recovery of property,
(iv) attachment of its assets (whether before or after judgment) and
(v) execution or enforcement of any judgment to which it or its revenues or
assets might otherwise be entitled in any Proceeding.

 

34.

WITHHOLDING TAXES

The Issuer represents and warrants that there is no withholding or other tax,
assessment or governmental charge imposed by                                 
[insert name of country] or any political subdivision thereof or taxing
authority therein on account of the Notes, this Agreement, or any payments
thereon or hereunder. The Issuer agrees that in the event that any tax,
assessment or change shall hereafter become applicable, it shall promptly notify
JPMorgan in writing and further agrees that all amounts payable by it in respect
of any Note or this Agreement shall be paid without set-off or counterclaim and
free and clear of, and without deduction or withholding for or on account of,
any present or future tax, assessment or other governmental charge or any
interest or penalty thereon (collectively, “Tax”) imposed, levied, collected,
assessed or required to be deducted, withheld or paid by or for the account of
                                 [insert name of country] or any taxing
authority or political subdivision thereof or therein. If any such Tax is
required by law to be withheld or deducted from any such payment, the Issuer
shall pay the full amount of such Tax and pay such additional amounts as may be
necessary to ensure that the net amount actually received by the person entitled
to such payment is equal to the amount such person would have received had no
such Tax been withheld from such payment, provided that the Issuer shall not be
required to pay any such additional amount on account of any Tax that would not
have been so imposed but for the existence of any present or former personal or
business connection between the person entitled to such payment and
                     [insert name of country] other than the mere receipt of
such payment or the ownership or holding of such Note.



--------------------------------------------------------------------------------

35.

JUDGMENT CURRENCY

The obligation of the Issuer to make payment in lawful currency of the United
States of America (“Dollars”) of any and all amounts due hereunder or under the
Notes shall not be discharged or satisfied by any tender or any recovery
pursuant to any judgment in any currency other than Dollars, except to the
extent that such tender or recovery shall result in the actual receipt by
JPMorgan in New York or the holders of the Notes of the full amount of Dollars
payable hereunder or under the Notes, and shall be enforceable as an alternative
or additional cause of action for the purpose of recovering in Dollars the
amount, if any, by which such actual receipt shall fall short of the full amount
of Dollars so paid.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

(DTC Master Note)

The Depository Trust Company

A subsidiary of The Depository Trust & Clearing Corporation

CORPORATE COMMERCIAL PAPER – MASTER NOTE

 

                   (Date of Issuance)

                                          (“Issuer”), for value received, hereby
promises to pay to Cede & Co., as nominee of The Depository Trust Company, or to
registered assigns: (i) the principal amount, together with unpaid accrued
interest thereon, if any, on the maturity date of each obligation identified on
the records of Issuer (the “Underlying Records”) as being evidenced by this
Master Note, which Underlying Records are maintained by
                                         (“Paying Agent”); (ii) interest on the
principal amount of each such obligation that is payable in installments, if
any, on the due date of each installment, as specified on the Underlying
Records; and (iii) the principal amount of each such obligation that is payable
in installments, if any, on the due date of each installment, as specified on
the Underlying Records. Interest shall be calculated at the rate and according
to the calculation convention specified on the Underlying Records. Payments
shall me made by wire transfer to the registered owner from Paying Agent without
the necessity of presentation and surrender of this Master Note.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS MASTER NOTE SET FORTH
ON THE REVERSE HEREOF.

This Master Note is a valid and binding obligation of Issuer.

Not Valid Unless Countersigned for Authentication by Paying Agent.

 

              Paying Agent       (Issuer)

By:

        

By:

       Authorized Countersignature       (Authorized Signature)                 
(Guarantor)      

By:

             (Authorized Signature)

 

LOGO [g35292snap0002.gif]



--------------------------------------------------------------------------------

At the request of the registered owner, Issuer shall promptly issue and deliver
one or more separate note certificates evidencing each obligation evidenced by
this Master Note. As of the date any such note certificate or certificates are
issued, the obligations which are evidenced thereby shall not longer be
evidenced by this Master Note.

 

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

 

--------------------------------------------------------------------------------

(Name, Address, and Taxpayer Identification Number of Assignee)

the Master Note and all rights thereunder, hereby irrevocably constituting and
appointing                                      attorney to transfer said Master
Note on the books of Issuer with full power of substitution in the premises.

 

Dated:

        

Signature(s) Guaranteed:

     

(Signature)

     

Notice: The signature on this assignment must correspond with the name as
written upon the face of this Master Note, in every particular, without
alteration or enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co. or in such other name as is requested by
an authorized representative of DTC ( and any payment is made to Cede & Co. or
to such other entity as is requested by an authorized representative of DTC),
ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an
interest herein.

 



--------------------------------------------------------------------------------

EXHIBIT B

(DTC Letter of Representations)

The Depository Trust Company

A subsidiary of The Depository Trust & Clearing Corporation

Book-Entry-Only Corporate Commercial Paper

(Master Note) Program

Letter of Representations

[To be Completed by Issuer, Issuing Agent, and Paying Agent]

 

--------------------------------------------------------------------------------

[Name of Issuer]

 

 

--------------------------------------------------------------------------------

[Name and DTC Participant Number of Issuing Agent and Paying Agent]

 

                   (Date)

Attention: Underwriting Department

The Depository Trust Company

55 Water Street, 25th Floor

New York, NY 10041-0099

 

Re:

                       [Description of Program, including reference to the
provision of the Securities Act of 1933, as amended, pursuant to which Program
is exempt from registration.]

Ladies and Gentlemen:

This letter sets forth our understanding with respect to certain matters
relating to the issuance by Issuer from time to time of notes under its
Commercial Paper program described above (the “Securities”). Issuing Agent shall
act as issuing agent with respect to the Securities. Paying Agent shall act as
paying agent or other such agent of Issuer with respect to the Securities.
Issuance of the Securities has been authorized pursuant to a prospectus
supplement, offering circular, or other such document authorizing the issuance
of the Securities dated                                              .

Paying Agent has entered into a Money Market Instrument or Commercial Paper
Certificate Agreement with The Depository Trust Company (“DTC”) dated as of
                                                 , pursuant to which Paying
Agent shall act as custodian of a Master Note Certificate evidencing the
Securities, when issued. Paying Agent shall amend Exhibit A to such Certificate
Agreement to include the program described above, prior to issuance of the
Securities.

 

LOGO [g35292snap0002.gif]



--------------------------------------------------------------------------------

To induce DTC to accept the Securities as eligible for deposit at DTC and to act
in accordance with its Rules with respect to the Securities, Issuer, Issuing
Agent, and Paying Agent make the following representations to DTC:

1. The Securities shall be evidenced by a Master Note Certificate in registered
form registered in the name of DTC’s nominee, Cede & Co., and such Master Note
Certificate shall represent 100% of the principal amount of the Securities. The
Master Note Certificate shall include the substance of all material provisions
set forth in the DTC model Commercial Paper Master Note, a copy of which
previously has been furnished to Issuing Agent and Paying Agent, and may include
additional provisions as long as they do not conflict with the material
provisions set forth in the DTC model.

2. Issuer: (a) understands that DTC has no obligation to, and will not,
communicate to its participants (“Participants”) or to any person having an
interest in the Securities any information contained in the Master Note
Certificate; and (b) acknowledges that neither DTC’s Participants nor any person
having an interest in the Securities shall be deemed to have notice of the
provisions of the Master Note Certificate by virtue of submission of such
Certificate to DTC.

3. For Securities to be issued at a discount from the face value to be paid at
maturity (“Discount Securities”), Issuer or Issuing Agent has obtained from the
CUSIP Service Bureau a written list of two basic six-character CUSIP numbers
(each of which uniquely identifies Issuer and two years of maturity dates for
the Discount Securities to be issued under its Commercial Paper program
described above). The CUSIP numbers on such list have been reserved for future
assignment to issues of the Discount Securities based on the maturity year of
the Discount Securities and will be perpetually reassignable in accordance with
DTC’s Procedures, including DTC’s Final Plan for DTC Money Market Programs and
DTC’s Issuing/Paying Agent General Operating Procedures for Corporate Commercial
Paper (the “MMI Procedures”), a copy of which previously has been furnished to
Issuing Agent and Paying Agent.

For Securities to be issued at face value with interest to be paid at maturity
only or periodically (“Interest Bearing Securities”), Issuer or Issuing Agent
has obtained from the CUSIP Service Bureau a written list of approximately 900
nine-character numbers (the basic first six characters of which are the same and
uniquely identify Issuer and the Interest Bearing Securities to be issued under
its Commercial Paper program described above). The CUSIP numbers on such list
have been reserved for future assignment to issues of the Interest Bearing
Securities. At any time when fewer than 100 of the CUSIP numbers on such list
remain unassigned, Issuer or Issuing Agent shall promptly obtain from the CUSIP
Service Bureau an additional written list of approximately 900 such numbers.

4. When Securities are to be issued through DTC, Issuing Agent shall notify
Paying Agent and shall give issuance instructions to DTC in accordance with the
MMI Procedures. The giving of such issuance instructions, which include delivery
instructions, to DTC shall constitute: (a) a representation that the Securities
are issued in accordance with applicable law; and (b) a confirmation that the
Master Note Certificate evidencing such Securities, in the form described in
paragraph 1, has been issued and authenticated.

 

-2-



--------------------------------------------------------------------------------

5. All notices and payment advises sent to DTC shall contain the CUSIP number of
the Securities.

6. Issuer recognizes that DTC does not in any way undertake to, and shall not
have any responsibility to, monitor or ascertain the compliance of any
transactions in the Securities with the following, as amended from time to time:
(a) any exemptions from registration under the Securities Act of 1933; (b) the
Investment Company Act of 1940; (c) the Employee Retirement Income Security Act
of 1974; (d) the Internal Revenue Code of 1986; (e) any rules of any
self-regulatory organizations (as defined under the Securities Exchange Act of
1934); or (f) any other local, state, federal, or foreign laws or regulations
thereunder.

7. Notwithstanding anything set forth in any document relating to a letter of
credit facility, neither DTC nor Cede & Co. shall have any obligations or
responsibilities relating to the letter of credit facility, if any, unless such
obligations or responsibilities are expressly set forth herein.

8. If issuance of Securities through DTC is scheduled to take place one or more
days after Issuing Agent has given issuance instructions to DTC, Issuing Agent
may cancel such issuance by giving a cancellation instruction to DTC in
accordance with the MMI Procedures.

9. At any time that Paying Agent has Securities in its DTC accounts, it may
request withdrawal of such Securities from DTC by giving a withdrawal
instruction to DTC in accordance with the MMI Procedures. Upon DTC’s acceptance
of such withdrawal instruction, Paying Agent shall reduce the principal amount
of the Securities evidenced by the Master Note Certificate accordingly.

10. In the event of any solicitation of consents from or voting by holders of
the Securities, Issuer, Issuing Agent, or Paying Agent shall establish a record
date for such purposes (with no provision for revocation of consents or votes by
subsequent holders) and shall send notice of such record date to DTC’s
Reorganization Department, Proxy Unit no fewer than 15 calendar days in advance
of such record date. If sent by telecopy, such notice shall be directed to
(212) 855-5181 or (212) 855-5182. If the party sending the notice does not
receive a telecopy receipt from DTC such party shall confirm DTC’s receipt of
such telecopy by telephoning (212) 855-5187. For information regarding such
notices, telephone The Depository Trust and Clearing Corporation’s Proxy hotline
at (212) 855-5191.

11. Paying Agent may override DTC’s determination of interest and principal
payment dates, in accordance with the MMI Procedures.

12. Notice regarding the amount of variable interest and principal payments on
the Securities shall be given to DTC by Paying Agent in accordance with the MMI
Procedures.

13. All notices sent to DTC shall contain the CUSIP number of the Securities.

14. Paying Agent shall confirm with DTC daily, by CUSIP number, the face value
of the Securities outstanding, and Paying Agent’s corresponding interest and
principal payment obligation, in accordance with the MMI Procedures.

 

-3-



--------------------------------------------------------------------------------

15. DTC may direct Issuer, Issuing Agent, or Paying Agent to use any other
number or address as the number or address to which notices or payments may be
sent.

16. Payments on the Securities, including payments in currencies other than the
U.S. Dollar, shall be made by Paying Agent in accordance with the MMI
Procedures.

17. In the event that Issuer determines that beneficial owners of the Securities
shall be able to obtain certificated Securities, Issuer, Issuing Agent, or
Paying Agent shall notify DTC of the availability of certificates. In such
event, Issuer, Issuing Agent, or Paying Agent shall issue, transfer, and
exchange certificates in appropriate amounts, as required by DTC and others.

18. Issuer authorizes DTC to provide to Issuing Agent and/or Paying Agent
listings of DTC Participants’ holdings, known as Security Position Reports
(“SPRs”) with respect to the Assets from time to time at the request of Issuing
Agent or Paying Agent. DTC charges a fee for such SPRs. This authorization,
unless revoked by Issuer, shall continue with respect to the Assets while any
Assets are on deposit at DTC, until and unless Issuing Agent and/or Paying Agent
shall no longer be acting as Issuing and/or Paying Agent for Issuer. In such
event, Issuer shall provide DTC with similar evidence, satisfactory to DTC, of
the authorization of any successor thereto so to act. Proxy Web Services are
available at www.dtc.org. To register for or inquire about Proxy Web Services,
telephone The Depository Trust and Clearing Corporation’s Proxy Hotline at
(212) 855-5191.

19. DTC may discontinue providing its services as securities depository with
respect to the Securities at any time by giving reasonable notice to Issuer,
Issuing Agent, or Paying Agent (at which time DTC will confirm with Issuer,
Issuing Agent, or Paying Agent the aggregate amount of Securities outstanding by
CUSIP number). Under such circumstances, at DTC’s request Issuer, Issuing Agent,
and Paying Agent shall cooperate fully with DTC by taking appropriate action to
make available one or more separate certificates evidencing Securities to any
Participant having Securities credited to its DTC accounts.

20. Nothing herein shall be deemed to require Issuing Agent or Paying Agent to
advance funds on behalf of Issuer.

21. This Letter of Representations may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts together shall constitute but one and the same
instrument.

22. This Letter of Representations shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
principles of conflicts of law.

23. The sender of each notice delivered to DTC pursuant to this Letter of
Representations is responsible for confirming that such notice was properly
received by DTC.

24. Issuer represents that the Securities are not securities of an issuer that
is listed on the Office of Foreign Asset Control (“OFAC”) issuer list
distributed by the U.S. Department of the Treasury, or of an issuer that is
incorporated in a country that is on the OFAC list of “pariah” countries.

 

-4-



--------------------------------------------------------------------------------

25. Issuer, Issuing Agent and Paying Agent shall comply with the applicable
requirements stated in DTC’s MMI Procedures, as they may be amended from time to
time.

26. The following riders, attached hereto, are hereby incorporated into this
Letter of Representations:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[The remainder of this page was intentionally left blank.]

 

-5-



--------------------------------------------------------------------------------

Note:

Schedule A contains statements that DTC believes

accurately describe DTC, the method of effecting

book-entry transfer of securities distributed

through DTC, and certain related matters.

 

Very truly yours,

 

  [Issuer]

By:

 

 

  [Authorized Officer’s Signature]

 

  [Guarantor]

By:

 

 

  [Authorized Officer’s Signature]

 

  [Issuing Agent]

By:

 

 

  [Authorized Officer’s Signature]

 

  [Paying Agent]

By:

 

 

  [Authorized Officer’s Signature]

Received and Accepted:

THE DEPOSITORY TRUST COMPANY

 

cc:

Underwriter

    

Underwriter’s Counsel

 

-6-



--------------------------------------------------------------------------------

SCHEDULE A

SAMPLE OFFERING DOCUMENT LANGUAGE

DESCRIBING BOOK-ENTRY-ONLY ISSUANCE

(Prepared by DTC—bracketed material may be applicable only to certain issues)

1. The Depository Trust Company (“DTC”), New York, NY, will act as securities
depository for the securities (the “Securities”). The Securities will be issued
as fully-registered securities registered in the name of Cede & Co. (DTC’s
partnership nominee) or such other name as may be requested by an authorized
representative of DTC. One fully-registered Security certificate will be issued
for [each issue of] the Securities, [each] in the aggregate principal amount of
such issue, and will be deposited with DTC. [If, however, the aggregate
principal amount of [any] issue exceeds $500 million, one certificate will be
issued with respect to each $500 million of principal amount, and an additional
certificate will be issued with respect to any remaining principal amount of
such issue.]

2. DTC, the world’s largest securities depository, is a limited-purpose trust
company organized under the New York Banking Law, a “banking organization”
within the meaning of the New York Banking Law, a member of the Federal Reserve
System, a “clearing corporation” within the meaning of the New York Uniform
Commercial Code, and a “clearing agency” registered pursuant to the provisions
of Section 17A of the Securities Exchange Act of 1934. DTC holds and provides
asset servicing for over 2.2 million issues of U.S. and non-U.S. equity issues,
corporate and municipal debt issues, and money market instruments (from over 100
countries) that DTC”s participants (“Direct Participants”) deposit with DTC. DTC
also facilitates the post-trade settlement among Direct Participants of sales
and other securities transactions in deposited securities, through electronic
computerized book-entry transfers and pledges between Direct Participants’
accounts. This eliminates the need for physical movement of securities
certificates. Direct Participants include both U.S. and non-U.S. securities
brokers and dealers, banks, trust companies, clearing corporations, and certain
other organizations. DTC is a wholly-owned subsidiary of The Depository Trust &
Clearing Corporation (“DTCC”). DTCC, in turn, is owned by a number of Direct
Participants of DTC and Members of the National Securities Clearing Corporation,
Fixed Income Clearing Corporation, and Emerging Markets Clearing Corporation
(NSCC, FICC, and EMCC, also subsidiaries of DTCC), as well as by the New York
Stock Exchange, Inc., the American Stock Exchange LLC, and the National
Association of Securities Dealers, Inc. Access to the DTC system is also
available to others such as both U.S. and non-U.S. securities brokers and
dealers, banks, trust companies, and clearing corporations that clear through or
maintain a custodial relationship with a Direct Participant, either directly or
indirectly (“Indirect Participants”). DTC has Standard & Poor’s highest rating:
AAA. The DTC Rules applicable to its Participants are on file with the
Securities and Exchange Commission. More information about DTC can be found at
www.dtcc.com and www.dtc.org.

3. Purchases of Securities under the DTC system must be made by or through
Direct Participants, which will receive a credit for the Securities on DTC’s
records. The ownership interest of each actual purchaser of each Security
(“Beneficial Owner”) is in turn to be recorded on the Direct and Indirect
Participants’ records. Beneficial Owners will not receive written confirmation
from DTC of their purchase. Beneficial Owners are, however, expected to receive
written confirmations providing details of the transaction, as well as periodic
statements of their holdings, from the Direct or Indirect Participant through
which the Beneficial Owner entered into the transaction. Transfers of ownership
interests in the Securities are to be accomplished by entries

 

-i-



--------------------------------------------------------------------------------

made on the books of Direct and Indirect Participants acting on behalf of
Beneficial Owners. Beneficial Owners will not receive certificates representing
their ownership interests in Securities, except in the event that use of the
book-entry system for the Securities is discontinued.

4. To facilitate subsequent transfers, all Securities deposited by Direct
Participants with DTC are registered in the name of DTC’s partnership nominee,
Cede & Co., or such other name as may be requested by an authorized
representative of DTC. The deposit of Securities with DTC and their registration
in the name of Cede & Co. or such other DTC nominee do not effect any change in
beneficial ownership. DTC has no knowledge of the actual Beneficial Owners of
the Securities; DTC’s records reflect only the identity of the Direct
Participants to whose accounts such Securities are credited, which may or may
not be the Beneficial Owners. The Direct and Indirect Participants will remain
responsible for keeping account of their holdings on behalf of their customers.

5. Conveyance of notices and other communications by DTC to Direct Participants,
by Direct Participants to Indirect Participants, and by Direct Participants and
Indirect Participants to Beneficial Owners will be governed by arrangements
among them, subject to any statutory or regulatory requirements as may be in
effect from time to time. [Beneficial Owners of Securities may wish to take
certain steps to augment the transmission to them of notices of significant
events with respect to the Securities, such as redemptions, tenders, defaults,
and proposed amendments to the Security documents. For example, Beneficial
Owners of Securities may wish to ascertain that the nominee holding the
Securities for their benefit has agreed to obtain and transmit notices to
Beneficial Owners. In the alternative, Beneficial Owners may wish to provide
their names and addresses to the registrar and request that copies of notices be
provided directly to them.]

[6. Redemption notices shall be sent to DTC. If less than all of the Securities
within an issue are being redeemed, DTC’s practice is to determine by lot the
amount of the interest of each Direct Participant in such issue to be redeemed.]

7. Neither DTC nor Cede & Co. (nor any other DTC nominee) will consent or vote
with respect to Securities unless authorized by a Direct Participant in
accordance with DTC’s MMI Procedures. Under its usual procedures, DTC mails an
Omnibus Proxy to Issuer as soon as possible after the record date. The Omnibus
Proxy assigns Cede & Co.’s consenting or voting rights to those Direct
Participants to whose accounts Securities are credited on the record date
(identified in a listing attached to the Omnibus Proxy).

8. Redemption proceeds, distributions, and dividend payments on the Securities
will be made to Cede & Co., or such other nominee as may be requested by an
authorized representative of DTC. DTC’s practice is to credit Direct
Participants’ accounts upon DTC’s receipt of funds and corresponding detail
information from Issuer or Agent, on payable date in accordance with their
respective holdings shown on DTC’s records. Payments by Participants to
Beneficial Owners will be governed by standing instructions and customary
practices, as is the case with securities held for the accounts of customers in
bearer form or registered in “street name,” and will be the responsibility of
such Participant and not of DTC, Agent, or Issuer, subject to any statutory or
regulatory requirements as may be in effect from time to time. Payment of
redemption proceeds, distributions, and dividend payments to Cede & Co. (or such
other nominee as may be requested by an authorized representative of DTC) is the
responsibility of Issuer or Agent, disbursement of such payments to Direct
Participants will be the responsibility of DTC, and disbursement of such
payments to the Beneficial Owners will be the responsibility of Direct and
Indirect Participants.

 

-ii-



--------------------------------------------------------------------------------

[9. A Beneficial Owner shall give notice to elect to have its Securities
purchased or tendered, through its Participant, to [Tender/Remarketing] Agent,
and shall effect delivery of such Securities by causing the Direct Participant
to transfer the Participant’s interest in the Securities, on DTC’s records, to
[Tender/Remarketing] Agent. The requirement for physical delivery of Securities
in connection with an optional tender or a mandatory purchase will be deemed
satisfied when the ownership rights in the Securities are transferred by Direct
Participants on DTC’s records and followed by a book-entry credit of tendered
Securities to [Tender/Remarketing] Agent’s DTC account.]

10. DTC may discontinue providing its services as depository with respect to the
Securities at any time by giving reasonable notice to Issuer or Agent. Under
such circumstances, in the event that a successor depository is not obtained,
Security certificates are required to be printed and delivered.

11. Issuer may decide to discontinue use of the system of book-entry-only
transfers through DTC (or a successor securities depository). In that event,
Security certificates will be printed and delivered to DTC.

12. The information in this section concerning DTC and DTC’s book-entry system
has been obtained from sources that Issuer believes to be reliable, but Issuer
takes no responsibility for the accuracy thereof.

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

Model Opinion of Counsel to XTO Energy Inc.

[Date]

[ Name and Address of Dealer]

 

Ladies and Gentlemen:

We have acted as counsel to                             , a                     
corporation (the “Issuer”), in connection with the proposed offering and sale by
the Issuer in the United States of commercial paper in the form of short-term
promissory notes (the “Notes”).

In our capacity as such counsel, we have examined a specimen form of Note, an
executed copy of the Commercial Paper Dealer Agreement dated
                            ,              (the “Agreement”) between the Issuer
and                              (the “Dealer”), and the Issuing and Paying
Agency Agreement dated             ,              (the “Issuing and Paying
Agency Agreement”) between the Issuer and             , as issuing and paying
agent (the “Issuing and Paying Agent”) as well as originals, or copies certified
or otherwise identified to our satisfaction, of such other records and documents
as we have deemed necessary as a basis for the opinions expressed below. In such
examination, we have assumed the genuineness of all documents submitted to us as
originals, and the conformity to the originals of all documents submitted to us
as copies.

Capitalized terms used herein without definition are used as defined in the
Agreement.

Based upon the foregoing, it is our opinion that:

 

 

1.

The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the state of                      and has all the
requisite corporate power and authority to execute, deliver and perform its
obligations under the Notes, the Agreement and the Issuing and Paying Agency
Agreement.

 

 

2.

Each of the Agreement and the Issuing and Paying Agency Agreement has been duly
authorized, executed and delivered by the Issuer and constitutes a legal, valid
and binding obligation of the Issuer enforceable against the Issuer in
accordance with its terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and except as rights
under the Agreement to indemnity and contribution may be limited by federal or
state laws.

 

 

3.

The Notes have been duly authorized, and when issued as provided in the Issuing
and Paying Agency Agreement, will be duly and validly issued and will constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 



--------------------------------------------------------------------------------

 

4.

The issuance and sale of Notes under the circumstances contemplated by the
Agreement and the Issuing and Paying Agency Agreement do not require
registration of the Notes under the Securities Act of 1933, as amended, pursuant
to the exemption from registration contained in Section 4(2) thereof [and
Regulation D thereunder], and do not require compliance with any provision of
the Trust Indenture Act of 1939, as amended; and the Notes will rank at least
pari passu with all other unsecured and unsubordinated indebtedness of the
Issuer.

 

 

5.

No consent or action of, or filing or registration with, any governmental or
public regulatory body or authority, including the Securities and Exchange
Commission, is required to authorize, or is otherwise required in connection
with the execution, delivery or performance of, the Agreement, the Notes or the
Issuing and Paying Agency Agreement, except as may be required by the securities
or Blue Sky laws of the various states in connection with the offer and sale of
the Notes.

 

 

6.

Neither the execution and delivery of the Agreement and the Issuing and Paying
Agency Agreement, nor the issuance of the Notes in accordance with the Issuing
and Paying Agency Agreement, nor the fulfillment of or compliance with the terms
and provisions of either thereof by the Issuer, will (i) result in the creation
or imposition of any mortgage, lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Issuer, or (ii) violate
or result in a breach or default under any of the terms of the Issuer’s charter
documents or by-laws, any contract or instrument to which the Issuer is a party
or by which it or its property is bound, or any law or regulation, or any order,
writ, injunction or decree of any court or government instrumentality, to which
the Issuer is subject or by which it or its property is bound.

 

 

7.

There is no litigation or governmental proceeding pending, or to the knowledge
of the Issuer threatened, against or affecting the Issuer or any of its
subsidiaries which might result in a material adverse change in the condition
(financial or otherwise), operations or business prospects of the Issuer or the
ability of the Issuer to perform its obligations under the Agreement, the Notes
or the Issuing and Paying Agency Agreement except as described in the Private
Placement Memorandum.

 

 

8.

The Issuer is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

This opinion may be delivered to the Issuing and Paying Agent, each holder from
time to time of Notes and any nationally recognized rating agency (in connection
with the rating of the Notes), each of which may rely on this opinion to the
same extent as if such opinion were addressed to it.

Very truly yours,

 

 